     Case 2:19-cv-00064-JCM-VCF Document 95 Filed 05/29/19 Page 1 of 2



 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant
 5   AMERICAN HONDA FINANCE CORPORATION

 6                                   UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8   ERIC STEINMETZ                                      Case No.: 2:19-cv-00064-GMN-VCF

 9                      Plaintiff,
                                          JOINT MOTION FOR EXTENSION OF
10          v.                            TIME FOR AMERICAN HONDA
                                          FINANCE CORPORATION TO FILE A
11   AMERICAN HONDA FINANCE; CAPITAL      REPLY IN SUPPORT OF MOTION TO
     ONE; CONN CREDIT CORP; EQUIFAX       DISMISS FIRST AMENDED
12   INFORMATION SERVICES, LLC; EXPERIAN COMPLAINT
     INFORMATION SOLUTIONS, INC.; INNOVIS
13   DATA SOLUTIONS, INC.; MACYS/DSNB;    (First Request)
     MECHANICS BANK FKA CRB; AND TRANS
14   UNION LLC;

15                      Defendants.

16               Defendant, AMERICAN HONDA FINANCE CORPORATION (erroneously sued as
17   American Honda Finance, and hereinafter “AHFC”), by and through its counsel of record, CHAD C.
18   BUTTERFIELD, ESQ., of the law firm WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER
19   LLP, and Plaintiff, ERIC STEINMETZ, by and through his counsel of record, MILES N. CLARK,
20   ESQ. of the law firm KNEPPER & CLARK LLC hereby jointly move to extend AHFC’s deadline to
21   file a Reply in Support of Motion to Dismiss Amended Complaint by seven (7) days.
22               1.   On January 10, 2019, Plaintiff filed a Complaint (ECF No. 1).
23
                 2.   On March 1, 2019, AHFC filed an Answer to the Complaint (ECF No. 42).
24
                 3.   On March 11, 2019, Plaintiff filed an Amended Complaint (ECF No. 44).
25
                 4.   On April 3, 2019, AHFC filed a Motion to Dismiss the Amended Complaint (ECF No.
26
     60).
27
                 5.   On May 22, 2019, Plaintiff filed a Response to AHFC’s Motion to Dismiss the
28
     Amended Complaint (ECF No. 92).

                                                        1
     1469917V.1
     Case 2:19-cv-00064-JCM-VCF Document 95 Filed 05/29/19 Page 2 of 2



 1           6.      AHFC and Plaintiff have agreed to extend the deadline for AHFC to file its Reply in

 2   Support of Motion to Dismiss the Amended Complaint by seven (7) days to allow AHFC to further

 3   consider the issues in Plaintiff’s Response to the Motion to Dismiss, as well as to continue exploration

 4   of the resolution of this case. As a result, both AHFC and Plaintiff request this Court to further extend

 5   the date for AHFC to file its Reply in Support of Motion to Dismiss Amended Complaint until June

 6   5, 2019. This joint motion is made in good faith, is not interposed for delay, and is not filed for an

 7   improper purpose.

 8           IT IS SO STIPULATED
 9           DATED this 29th day of May, 2019.
10                                                    WILSON, ELSER, MOSKOWITZ,
                                                      EDELMAN & DICKER LLP
11
                                                        /s/ Chad C. Butterfield
12                                                    Chad C. Butterfield, Esq.
                                                      Nevada Bar No. 10532
13                                                    300 South Fourth Street, 11th Floor
14                                                    Las Vegas, NV 89101
                                                      Attorneys for Defendant American Honda
15                                                    Finance Corporation

16           DATED this 29th day of May, 2019.
                                                      KNEPPER & CLARK LLC
17
                                                        /s/ Miles N. Clark
18
                                                      Matthew I. Knepper, Esq.
19                                                    Nevada Bar No. 12796
                                                      Miles N. Clark, Esq.
20                                                    Nevada Bar No. 13848
                                                      10040 W. Cheyenne Ave., Suite 170-109
21                                                    Las Vegas, NV 89129
                                                      Attorney for Plaintiff Eric Steinmetz
22

23                                                  ORDER

24           GOOD CAUSE SHOWN, IT IS SO ORDERED.

25                  June  3, 2019.
             Dated this _____ day of _____________, 2019.
26

27

28                                                  ________________________________________
                                                    UNITED STATES DISTRICT JUDGE

                                                        2
     1469917V.1
